NO. 12-09-00120-CR

                          IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS


IN RE: DAVID GEORGE BAUGH,                               §
RELATOR
                                                         §    ORIGINAL PROCEEDING

                                                         §

                                       MEMORANDUM OPINION
                                           PER CURIAM
       In this original proceeding, David George Baugh seeks a writ of habeas corpus and a
declaratory judgment alleging that he is being unlawfully detained by the sheriff of Cherokee
County, Texas. We dismiss the petition.
       The Texas Government Code provides as follows:

       Concurrently with the supreme court, the court of appeals of a court of appeals district in which a
       person is restrained in his liberty, or a justice of the court of appeals, m ay issue a writ of habeas
       corpus when it appears that the restraint of liberty is by virtue of an order, process, or commitment
       issued by a court or judge because of the violation of an order, judgment, or decree previously made,
       rendered, or entered by the court or judge in a civil case. Pending the hearing of an application for
       a writ of habeas corpus, the court of appeals or a justice of the court of appeals may admit to bail a
       person to whom the writ of habeas corpus may be granted.


TEX . GOV ’T CODE ANN . § 22.221(d) (Vernon 2004). Thus, the original jurisdiction of courts of
appeals to issue a writ of habeas corpus is limited to those cases in which a person's liberty is
restrained because the person has violated an order, judgment, or decree entered in a civil case. Id.
Consequently, courts of appeals do not have original habeas corpus jurisdiction in criminal law
matters. Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.–San Antonio 1999, no pet.); Ex parte
Hawkins, 885 S.W.2d 586, 588 (Tex. App.–El Paso 1994, no pet.). In such matters, their
jurisdiction is appellate only. Dodson, 988 S.W.2d at 835. Accordingly, we dismiss Baugh’s habeas
petition and request for declaratory judgment for want of jurisdiction.
Opinion delivered April 30, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2